July 5, 1922. The opinion of the Court was delivered by
This is an appeal by the defendant from an order of reference, with the proviso that it should be without prejudice to the defendant, to have its right to a trial by jury afterwards determined. *Page 148 
The action is to recover from the defendant the sum of $4,034.30. The complaint alleges that the plaintiff is entitled to recover said sum, as Trustee in Bankruptcy of the Hamer-Spears Company, bankrupt, on the ground that the payment thereof was an unlawful preference. This allegation is denied by the defendant, and it alleges that the money was received by it in payment of a note and mortgage executed and recorded more than four months prior to the insolvency of said company, and that it was for money actually loaned to the company.
It is only necessary to cite the case of Hodges v. Kohn,67 S.C. 69; 45 S.E., 102, to show that the defendant was entitled to a trial by jury, and that there was error in granting the order of reference.
Reversed.